DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/527843 filed July 31, 2019. Claims 1-20 are currently pending and have been considered below.

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 10, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimenez Ramos (US 2017/0354985), hereinafter referred to as Ramos.
Regarding claim 1: Ramos discloses a spray coating application system including a guide rail (30) supporting a sprayer (52), a pneumatic motor (94), and a masking disc (64) above the sprayer (52) which rotates by way of the motor (94) about an axis of rotation (96) inside the spray (24) field of the sprayer (52) such that it receives an overspray from the spray (24) field to generate a final liquid coating (62) pattern on a surface, where the masking disc (64) also includes a wiper (111) having a scraper blade (112) which is in fixed engagement with the disc (64) in order to remove accumulated blocked spray (68) therefrom (pars. 17, 23-27, 31-35, figured 1-6). 
Regarding claim 2: Ramos discloses that the disc (64) receives the overspray on its lower interior surface (108) which is partially aligned with the spray (24) field from the sprayer (52) (par. 33, figures 2, 4 and 5).
Regarding claim 3: Ramos discloses that the scraper blade (112) is positioned along the lower interior surface (108) in fixed engagement with the disc (64) (par. 33, figure 5). 
Regarding claim 6: Ramos discloses that the guide rail (30) enables the masking disc (64) to be modular in three dimensions including the vertical direction by way of a fastener (82) and an elongated slot (84) (par. 29, figure 3). 
Regarding claims 7-9: Ramos discloses that the masking disc’s (64) vertical position can be adjusted by way of the fastener (82) and slot (84) relative to the spray nozzle (54), and while Ramos fails to explicitly disclose that this will change the spray pattern which is delivered to the workpiece (26) being coated, raising the masking disc (64) relative to the nozzle (54) will inherently expand the spray pattern and lowering it will inherently narrow the spray pattern (par. 29, see figures 2-3).
Regarding claim 10: Ramos discloses that the rotation motor (94) is a pneumatic motor powered by a stream of pressurized air, such that it is a pneumatic rotary actuator (par. 32, figure 2). 
Regarding claim 11: Ramos discloses a pressure regulator (104) which is a control valve secured to the guide rail (30) coupled to the pneumatic motor (94) which controls the pressure level of pressurized air supplied to the motor (94) via the supply hose (102) which inherently controls the rate of rotation of the disc (64) (par. 32, figure 2). 
Regarding claim 12: Ramos discloses that the sprayer (52) has a supply source which transfers coating liquid through a supply hose (56) which is then sprayed from the nozzle (54), which inherently requires some manner of actuator in order to achieve (par. 24, figures 2-3). The supply hose (56) can also be considered an actuator. 
Regarding claim 13: Ramos discloses a spray coating application system including a guide rail (30) supporting a sprayer (52), a pneumatic motor (94), and a masking disc (64) above the sprayer (52) which rotates by way of the motor (94) about an axis of rotation (96) inside the spray (24) field of the sprayer (52) such that it receives an overspray from the spray (24) field to generate a final liquid coating (62) pattern on a surface, where the masking disc (64) also includes a wiper (111) having a scraper blade (112) which is in fixed engagement with the disc (64) in order to remove accumulated blocked spray (68) therefrom (pars. 17, 23-27, 31-35, figured 1-6). Ramos further discloses that the masking disc (64) and sprayer (54) are both selectively adjustable in several dimensions on the rail (30) by way of a slide plate (40) and a fastener (82) and slot (84) (pars. 19-20, 29, figures 1-3). 
Regarding claim 14: Ramos discloses that the disc (64) receives the overspray on its lower interior surface (108) which is within the spray (24) field from the sprayer (52) (par. 33, figures 2, 4 and 5).
Regarding claim 15: Ramos discloses that the lower interior surface (108) is rotated by way of the motor (94) such that the sprayed material (22) accumulates on varying regions of the interior surface (108) (par. 33, figure 5). 
Regarding claim 16: Ramos discloses that the disc (64) rotates such that the coating (22) adhered to the lower interior surface (108) is always transferred to the stationary wiper (110) which is in continuous engagement with the lower interior surface (108) (par. 33, figure 5). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos as applied to claims 1-3 and 6-16 above, and further in view of Meyer et al. (DE 3712422).
Regarding claim 4: Ramos discloses that the scraper blade (112) is positioned to be in continuous contact with the lower interior surface (108) due to the force applied by a biasing member (130), (par. 35) but fails to explicitly disclose that the abutment end of the blade (112) which is in contact with the interior surface (108) is flexibly deformable. However, Meyer et al. discloses a similar coating apparatus provided with scrapers (8) that remove excess coating from an object where the scrapers (8) are elastic such that they are flexibly deformable (translation page 3, 7th paragraph, fig. 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use elastically deformable scrapers as taught by Meyer et al. for as the scraper blades (112) of Ramos because Meyer et al. teaches that this allows the scrapers to remove excess coating even when there are minor changes in the geometry of the object being scraped (translation page two, final paragraph).  
Regarding claim 5: Ramos discloses that the scraper (112) removes the accumulated overspray and transfers it to a collection tray (114, 118 in the figures) (par. 33, figures 1-2). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
5/3/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717